Citation Nr: 1611740	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-39 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for migraine headaches.  

2.  Entitlement to an increased (compensable) rating for gastritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  This appeal stems from an April 1, 2008 claim for increased rating.  


FINDINGS OF FACT

1.  For the increased rating period from April 1, 2008, the Veteran's chronic headache disability has manifested in migraine headaches approximately once or twice a month that are not productive of severe economic inadaptability.  

2.  For the increased rating period from April 1, 2008, the Veteran's gastritis has manifested in occasional episodes of heartburn which are responsive to medication, without nodular lesions in the digestive tract, gastrointestinal bleeding, weight loss, malnutrition, neoplasms, periods of incapacitation, hematemesis, melena, anemia, nausea, vomiting, or diarrhea.  


CONCLUSIONS OF LAW

1.  For the entire increased rating period, the criteria for an increased rating in excess of 30 percent for migraine headaches have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


2.  For the entire increased rating period, the criteria for a compensable rating for gastritis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a April 2008 and April 2014 letters that informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded VA medical examinations and opinions on several occasions, most recently in April 2015, for the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Disability Rating Criteria

Disability ratings are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Rating Migraine Headaches

The Veteran has been granted a rating of 30 percent for service-connected migraine headaches for the rating period from July 1, 2008, and has not indicated that this satisfies the increased rating issue on appeal.  In this case, subsequent to the July 2008 rating decision on appeal denying an increased rating, an August 2014 rating decision granted a higher 30 percent rating for migraine headaches effective for the entire increased rating period from April 1, 2008.  Notwithstanding that an increased rating from noncompensable to 30 percent was granted in this case, because the Veteran has not indicated that the 30 percent rating satisfies the appeal, the issue of increased rating for migraine headaches remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not abrogate the pending appeal).  

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that, according to Webster's New World Dictionary of American English, 3rd. Col. Ed., (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the service-connected headache disability manifests very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability, as required for an increased disability rating of 50 percent at any time during the rating period.  

On VA neurological examination in August 2009, the Veteran reported a history of migraine headaches occurring approximately twice per month, of a few hours' duration.  Less than half these attacks are prostrating, according to the Veteran.  He denied continuous treatment with medication.  The VA examiner assessed no neurological deficits.  

On VA neurological examination in June 2014, the Veteran reported migraine headaches occurring approximately once per month, for which he took Tylenol, and he denied using continuous medication for headaches.  The Veteran described these attacks as prolonged and prostrating, with accompanying nausea.  He stated the headaches did not impair his ability to work part-time or to perform other activities of daily living.  The Board notes that on examination report, the box next to "yes" is checked for "migraines/non-migraine pain productive of severe economic inadaptability."  This appears to be a clerical error, as the examiner later wrote on the same report that the Veteran's headaches "are not 'productive of severe economic inadaptability'" and also stated, as noted above, that he could work and perform daily tasks while experiencing a headache episode.  

In a written statement received in October 2008, the Veteran's spouse reported that he experienced headaches approximately twice per month.  

In sum, the lay and medical evidence shows that the service-connected headache disability has manifested chronic migraine headaches approximately once or twice per month, without a need for continuous medication.  By the Veteran's own report, these episodes do not show severe economic inadaptability.  At no point during the appeals period did the lay or medical evidence show that the headache disability manifests symptoms productive of severe economic inadaptability.  For these reasons, the Board finds that the weight of the evidence is against finding that the criteria for an increased rating of 50 percent for a headache disability have been met or more nearly approximated at any time during the pendency of the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100; see Hart, 21 Vet. App. 505.


Rating Gastritis

The Veteran has been awarded a noncompensable (0 percent) rating for the service-connected gastritis.  He contends this disorder has increased in severity and a compensable rating is warranted.  

Diagnostic Code 7307 provides a 10 percent rating for symptomatic chronic hypertrophic gastritis with small nodular lesions.  A 20 percent rating is assigned when the gastritis is symptomatic with multiple small eroded or ulcerated areas.  38 C.F.R. § 4.114.  Diagnostic Code 7307 also provides for the rating of atrophic gastritis based on the underlying condition.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

The rating schedule further states that there are diseases of the digestive system which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.113, 4.114 (2015).  The rating schedule prohibits Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being combined with each other.  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a compensable rating for the service-connected gastritis for any period.  The record does not reflect nodular lesions and any other findings that would support a higher (compensable) rating.  

On VA gastrointestinal examination in August 2009, the Veteran reported daily heartburn as a result of the service-connected gastritis, for which he took antacids as needed, and these resolved the heartburn.  The Veteran denied taking any regular medication for this disorder.  Physical examination, including reported history at the examination as assessed by the examiner, revealed no gastrointestinal bleeding, weight loss, malnutrition, neoplasms, periods of incapacitation, hematemesis, melena, anemia, nausea, vomiting, or diarrhea.  The VA examiner found no evidence of any overall impairment of health due to the service-connected gastritis.  

On VA examination in June 2014, a VA examiner concluded, upon examination of the Veteran and review of the claims file, that the Veteran was without any symptoms of gastritis.  By his own report, the Veteran was without bowel disturbances, weight loss, malnutrition or other adverse effects to general health, tumors or neoplasms, scars, or a history of gastrointestinal surgery.  The VA examiner noted the Veteran took medication for gastritis.  

Based on this evidence, the Board finds that a compensable rating for the service-connected gastritis is not warranted for any period.  Namely, the evidence does not demonstrate nodular lesions resulting symptomatic gastritis, or that the Veteran's symptoms have caused any impairment of his health.  On the most recent examination of record, in 2014, the Veteran denied any current symptoms related to gastritis, and none were noted on objective examination.  On the prior 2009 VA examination, the only reported symptom was heartburn, resolved with antacids.  Therefore, the weight of the evidence is against a compensable rating for gastritis for the entirety of the appeals period.  See 38 C.F.R. § 4.31.  

The Board has also considered whether any alternate diagnostic codes would allow for a higher disability rating, but finds that there are none that are applicable.  Specifically, the Board notes that according to the June 2014 VA examination report, the Veteran "has no symptoms with regards to his gastritis," according to the VA examiner.  Entitlement to an extraschedular rating will be considered below.  

For these reasons, the Board finds that the weight of the evidence is against finding that the criteria for a compensable rating for the service-connected gastritis have been met or more nearly approximated at any time during the pendency of the appeal.  38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100; see Hart, 21 Vet. App. 505. 

Extraschedular Referral Consideration

The Board has considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, symptoms of the neurological and gastrointestinal disabilities at issue, to include headaches and heartburn, have been contemplated by the schedular criteria.  These symptoms are either explicitly part of the schedular rating criteria or are like or similar to those symptoms and impairment explicitly listed in the schedular rating criteria.  The Veteran has not alleged and the lay and medical evidence of record does not reflect any unusual or distinct symptomatology not contemplated by the schedular criteria.  

The Board notes that on VA examinations in 2014 VA examiners opined that the Veteran was not rendered unemployable due to his migraine headaches or his gastritis, and these activities did not impair his ability to perform the actions of daily living.  As such, the Board finds that the schedular rating criteria are adequate to rate these service-connected disabilities; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case. 38 C.F.R. § 3.321(b)(1).  


ORDER

A disability rating in excess of 30 percent for migraine headaches is denied.  

A compensable rating for gastritis is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


